The opinion of the court was delivered by
Garrison, J.
The prosecutor would have us set aside an ordinance of the board of street and water commissioners of Jersey City designating as "Cuneo Place,” a street theretofore known as Booraem avenue. The street in question, which is less than an ordinary city block in length, runs from the east line of Palisade avenue to the west line of Ogden avenue. The prosecutor, who has erected in this block three apartment houses which he has advertised as Nos. 1, 3 and 5 Booraem avenue, objects to having it designated as Cuneo Place as an arbitrary and unreasonable action injurious to his property. The legal grounds on which he seeks to invalidate the ordinance are that the board of street and water commissioners had no power to pass it, and that it was a judicial action of which he had no notice.
Under the charter of 1871, the board of aldermen was inter alia given power to pass ordinances regulating the numbering of houses and the' naming of streets. The act of March 28th, *5151891 {Pamph. L., p. 219), by its tenth section, conferred upon the board of street and water commissioners, in place of the board of aldermen, exclusive authority over streets and “all matters and things in anywise appertaining to the use” thereof now or thereafter possessed by any board of such city. Section 12, under five separate heads, enumerates the general objects for which streets are used, but makes no pretence to cover all matters and things that in anywise appertain to such use. Streets are named because it has been found to be useful, i. e., to add to their use, not of course in the same sense that a pavement adds to such use, but in the sense of a matter that appertains in somewise to such use. The numbering of houses which is in the same category stands on the same footing. The contrary cannot well be urged by the prosecutor in view of his claim that the calling of this street by one name rather than by another materially affects its use for the purposes for which he lias built upon it. We conclude that the power to name the streets of Jersey City passed to and resides in its board of street and water commissioners.
The basis of the prosecutor’s other contention is that the action of which he complains was judicial. We think this is not so in fact. Palisade avenue runs north and south and out of its westerly side Booraem avenue opened and ran west, no corresponding street running out of Palisade avenhe to the east.
After some years, the street we have to deal with was opened out of the east side of Palisade avenue, running a short block to Ogden avenue, where it stopped. This new street was not of the same width as Booraem avenue and did not form a continuous straight line with it. It might, with propriety, have been named Booraem avenue by the municipal authorities, or given some other name. As a matter of fact, it was not so officially named and was called, although not named, Booraem avenue.
This, however, did not abrogate the authority granted by the legislature to the local municipal board either by frustrating the exercise of its legislative power or by conferring upon the prosecutor a vested right to have such power exercised in a particular way. The exercise of such power, in the present case, may be one for which we cannot discover any adequate reason *516without its being unreasonable in the sense that subjects it to judicial supervision, either on the ground that it was uncalled for and unwise or because of the two names one was the more appropriate or euphonious. These are legislative questions, and the right of a citizen to have his representatives in a legislative body act wisely and properly is a political not a legal right and to be redressed accordingly.
'The ordinance is affirmed.